United States Court of Appeals
                      For the First Circuit

No. 10-1719

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                      EDUARDO DÁVILA-NIEVES,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                              Before

        Torruella, Boudin, and Thompson, Circuit Judges.



     Héctor Luis Ramos-Vega, Assistant Federal Public Defender,
with whom Héctor E. Guzmán, Jr., Federal Public Defender, was on
brief, for Appellant.
     Jenifer Yois Hernández-Vega, with whom Rosa Emilia Rodríguez-
Vélez, United States Attorney, Nelson Pérez-Sosa, Assistant United
States Attorney, Chief, Appellate Division, and Luke Cass, Assistant
United States Attorney, were on brief, for appellee.



                         January 6, 2012
           THOMPSON, Circuit Judge.      Eduardo Dávila-Nieves (Dávila)

got caught attempting to induce a person he believed to be a minor

to engage in sexual activity, and a Puerto Rico jury found him

guilty of violating 18 U.S.C. § 2422(b).      Claiming multiple errors,

he appeals.   As we find no merit to Dávila's arguments, we affirm.

                                BACKGROUND

           "The facts, though disturbing, are not greatly disputed.

Regardless, because [Dávila] challenges the sufficiency of the

evidence, we recount them in some detail, and in the light most

favorable to the verdict." United States v. Berk, 652 F.3d 132, 134

(1st Cir. 2011).

           In June of 2007, a thirteen-year-old girl, Y.G., received

a cell phone call from Dávila, whom she did not know. He asked Y.G.

whether she was "the girl from the gas station."      Y.G. said she was

not, but continued the conversation. Before hanging up, Dávila said

he would call her back later.     He did call back, and asked Y.G. her

name and age.      Y.G. falsely said that her name was Margarita and

that she was fourteen.    Dávila told her his real name, Eduardo, and

his age, twenty-seven.     They talked into the early morning.

           Dávila and Y.G. continued communicating by phone and using

text   messages.     Although   the   relationship   started   out   as   a

friendship, Dávila steered their conversations to sexual matters.

If they spent time together, he said, they might end up having sex.

In phone conversations, Dávila discussed what he would do if they




                                   -2-
had sex and how Y.G. would feel. He also masturbated and asked Y.G.

to touch herself.

            Dávila made arrangements to meet Y.G. near her house on

June 1, 2007.       On that day, Y.G.'s family was having a birthday

party for her younger sister and Y.G. said she could slip out to

meet him.   The meeting never happened because Y.G.'s uncle noticed

a call that she received from Dávila.             When Y.G.'s uncle asked her

about the call, she told him that it was from a twenty-seven-year

old friend of hers whom she spoke with regularly.               He told Y.G.'s

mother, who alerted the authorities.

            Law    enforcement      officials    began   an   investigation   to

corroborate       Y.G.'s   story.      They     ultimately    recorded   several

conversations between Y.G. and Dávila. During those conversations,

Dávila once again made plans to meet Y.G., this time at the movies.

Y.G. also told Dávila other information - her real name and age,

where she lived, where she went to school, and what grade she was

in.   Dávila said he wanted to take Y.G. to a motel where they could

have sex.   Although a meeting was initially scheduled to take place

on June 21, it was cancelled because law enforcement officials

needed more information to confirm Dávila's identity and location.

                                    The Sting

            Using Dávila's telephone number and records from the

Puerto Rico Department of Motor Vehicles, law enforcement agents

were able to verify Dávila's identity.              Once they confirmed that

Dávila had engaged in sexually themed communications with Y.G., that


                                       -3-
he was interested in meeting with her, and that he knew she was only

thirteen, a sting operation targeting him commenced in earnest.                To

set up the operation, federal agent Rebecca González (González)

instructed Y.G. to provide Dávila with an email address, which she

did. Then, (pretending to be Y.G.) González sent an email to Dávila

saying that Y.G.'s mom had found out about their plan to meet at the

movies and had taken away Y.G.'s mobile phone.             With no phone, she

would have to channel her communications with Dávila through a

thirteen-year-old friend, "Vanessa."              Actually, "Vanessa" was a

fictional character played by González.

           Dávila responded by email:        "Hello is [sic] you know who,

forget it, I'll wait for your call or leave me a message."              On July

2, González, still pretending to be Y.G., emailed Dávila asking if

he had received a text message from "Vanessa."             Dávila replied on

July 9: "Greetings, I haven't got any message.            I wanted to know if

you have called me several times private.           When ever [sic] you want

we can meet, bye."

           The trap had been set, but it would still be some time

before it was sprung. In the meantime, there was almost a two-month

break in communications between Dávila and law enforcement because

González   had   to   wait   for   her   agency    to   provide   her   with   an

undercover phone.     On September 5, 2007, González, pretending to be

Y.G., reinitiated contact by emailing the fictitious "Vanessa's"

mobile phone number (the new undercover phone number) to Dávila.

Dávila called soon afterwards and throughout the rest of the month,

                                     -4-
González, posing as "Vanessa," recorded four calls in which Dávila

broached sexual topics and invited "Vanessa" to meet with him.

          The   operation   seemed    to   be   running   smoothly   until

September 25, 2007. On that date, Dávila placed a late night 3 a.m.

phone call to "Vanessa."    Initially, she did not pick up the phone

but eventually she called Dávila back.          In the conversation that

ensued, Dávila asked repeatedly whether "Vanessa" wanted him to hang

up so she could go back to sleep.      As the conversation progressed,

Dávila disclosed that he was in Miami looking for a job and would

be returning to Puerto Rico on October 9.             He offered to buy

"Vanessa" a plane ticket to come to Miami, but she declined the

offer. After that call, communications between Dávila and "Vanessa"

ceased for about seven months.       During that period, the undercover

cell phone González had been using was turned off.

          The sting operation resumed again on April 24, 2008, when

"Vanessa" emailed Dávila to let him know she had a new mobile phone.

Dávila sent emails on April 27 and April 28 asking for the new phone

number.   During April and May, "Vanessa" and Dávila communicated

using text messages and email.         "Vanessa" asked Dávila for his

mobile phone number on several occasions, but he did not provide one

right away.   According to González, this was because Dávila did not

have a mobile phone at that time.           However, Dávila did try to

contact "Vanessa" by calling her from a restricted phone number.

He also sent her an email stating that "I have called you several

times restricted and you don't answer."          "Vanessa" responded via

                                 -5-
email on May 12 saying, "Hey, don't call me private because I don't

know who it is, just in case I am with my mom.   Give me your number

or call today in the evening."   On May 15, Dávila responded, "Every

time I call you nobody answers it.     What is more I'm not going to

call, if you want to see me I'm going to be at the Fajardo

basketball court in the TV transmission bus."

          Two days later Dávila emailed "Vanessa" and asked her to

open an account so they could chat using an instant messenger

service. She responded on May 20, adding Dávila as a "buddy" on her

"buddy list" and sending Dávila an email invitation to chat in real

time using instant messaging.    On May 23, Dávila texted "Vanessa"

with a new mobile phone number and they resumed speaking by phone,

in addition to communicating using text messages and email.      Law

enforcement officials recorded several calls between Dávila and

"Vanessa" in May and June of 2008.

          On May 28, Dávila installed a webcam and invited "Vanessa"

to see a video image of him over the internet.     When she accepted

and could see his image, he asked her to rate how he looked on a

scale from 1 to 10.   When she said she could see him from the neck

up, he said that what was missing was "for [him] to get undressed."

Dávila mentioned that he had seen an online photograph of "Vanessa"

in a bathing suit and that it "was not bad."1    At this point, the



     1
      As part of establishing her undercover persona as "Vanessa,"
González set up online profiles in which she posted actual pictures
of herself when she was thirteen years old.

                                 -6-
conversations between Dávila and "Vanessa" became more explicit.2

Dávila said he had to "be beside [her] to teach [her]" and asked if

she would let herself be "taught."    "Vanessa" asked what he wanted

to teach her and he said about the computer, messenger, "and other

things," saying that "I am talking in double intentions."    Dávila

asked "Vanessa" if she would bathe him.     He told her that when a

rooster makes love to a chicken "it is called that the rooster steps

on it" and asked her if she was "going to let the rooster step on

[her]?"   "Vanessa" told Dávila "I have never been with anyone."

"Vanessa" said that a friend told her sexual intercourse hurts and

that she bled.   Dávila agreed but said that "afterwards its [sic]

delicious" and "you are going to get hooked on how good it is and

feels."   Dávila offered to use condoms, telling "Vanessa" that

"you're not going to have kids or diseases."   He suggested that she

"drink some beer so that [she] would relax" and then said he would

bring beer and Smirnoff Ice beverages when they met.

          During these conversations, Dávila expressed concern that

"Vanessa" would "accuse" him "that [he] had relations with [her]"

and that he would get sent to jail.       Dávila then explained to

"Vanessa" what it means to be a pedophile, which he described as "a

man that goes to bed with girls, that is a crime."   Dávila said, "I

don't want to do you." "Vanessa" asked if Dávila had ever been with


     2
      We need not recount all the details of the sexually explicit
conversations which followed. We include only some of the many
examples from the record.

                                -7-
a girl her age.       Dávila replied that he had already had sex with a

fourteen-year-old, "and she loved it."       When "Vanessa" asked if it

hurt, Dávila said that it needs to be done "softly" and said he

would bring tampons in case she bled.        He requested "please, the

only thing I ask you is that you don't hurt me."      Dávila proceeded

to discuss in detail the sexual acts he would perform on "Vanessa."

               Dávila continued communicating with "Vanessa" for about

two more weeks while law enforcement officials made recordings,

which were eventually used as evidence at trial.      On June 16, 2008,

the trap finally snapped shut.       Dávila told "Vanessa" that he had

that day off from work and wanted to meet.      Communicating by phone

and chat messages, they arranged to meet at a toy store in a local

mall.       However, when Dávila arrived for the meeting, he was met by

law enforcement and arrested.        Law enforcement officials found a

cooler in his car stocked with beer and Smirnoff Ice beverages.

                                 The Trial

               Dávila was charged with violating 18 U.S.C. § 2422(b).3

The complaint alleged that Dávila used a means of interstate


        3
       Section 2422(b) states:
     Whoever, using the mail or any facility or means of
     interstate or foreign commerce, or within the
     special maritime and territorial jurisdiction of
     the United States knowingly persuades, induces,
     entices, or coerces any individual who has not
     attained the age of 18 years, to engage in
     prostitution or any sexual activity for which any
     person can be charged with a criminal offense, or
     attempts to do so, shall be fined under this title
     and imprisoned not less than 10 years or for life.
18 U.S.C. § 2422(b).

                                    -8-
commerce in an attempt to knowingly persuade, induce, and entice a

thirteen-year-old to engage in sexual activity for which he could

be charged with a criminal offense under Puerto Rico law.

            At trial, the government presented numerous recordings and

transcripts of phone conversations, transcripts of internet chat

sessions, and emails between Dávila and "Vanessa."                  However, the

government did not present any documentary or testimonial evidence

about the Puerto Rico statute that criminalized Dávila's attempted

behavior,     P.R.   Laws    Ann.   tit.   33,    §   4770   (the   "Puerto   Rico

statute").4     Citing this omission, Dávila moved for a judgment of

acquittal based on insufficient evidence under Rule 29 of the

Federal Rules of Criminal Procedure.             The government countered that

it did not have to present evidence of the Puerto Rico statute,

arguing that it is the trial judge who should set forth the statute

in the jury charge.         The district court agreed and denied Dávila's

motion, referencing the fact that a court can take judicial notice

of federal and state law and instruct the jury accordingly.

            Dávila proceeded with his defense.           Then, at the close of

trial, he requested an entrapment jury instruction, which the

government objected to.         The district court declined to give the




     4
       "Any person who performs sexual penetration, whether
vaginal, anal, oral-genital, digital or instrumental under any of
the following circumstances shall incur a severe second degree
felony: (a) If the victim has not yet reached the age of sixteen
(16) at the time of the event." P.R. Laws Ann. tit. 33, § 4770.

                                       -9-
instruction.      The   court   did,    however,   as   requested   by   the

government, read the Puerto Rico statute to the jury.5

            After the jury returned a guilty verdict, Dávila renewed

his motion for a judgment of acquittal.       Alternatively he moved for

a new trial, claiming that the court, when it took judicial notice

of the Puerto Rico statute, erroneously failed to instruct the jury

that it was not required to accept judicially noticed facts as

conclusive.    The district court denied both motions and this appeal

followed.

            To this court, Dávila advances three arguments.         First,

reiterating the insufficiency argument he made at trial and raising

constitutional claims as well, Dávila contends that the district

court should have granted a judgment of acquittal.         Second, Dávila

claims that he is entitled to a new trial because the court did not

instruct the jury that it was not required to accept judicially

noticed facts as conclusive.           Finally, Dávila argues that the

district court's failure to instruct the jury on his entrapment

theory of defense also qualifies him for a new trial.




     5
       The district court instructed the jury: "[I]n Puerto Rico
the following is a criminal offense pursuant to article 142 of the
Penal Code which reads: 'Sexual Aggression. Any person who engages
in sexual penetration be it vaginal, anal, oral, digital or
instrumental in any of the following circumstances.      A, if the
victim at the time of the events is less then [sic] 16 years old.'"


                                  -10-
                              ANALYSIS

                        Judgment of Acquittal

          To establish an offense under § 2422(b), the government

must prove that a defendant (1) used a facility of interstate

commerce (2) to attempt to, or to knowingly, persuade, induce or

entice (3) someone younger than eighteen years old (4) to engage in

criminal sexual activity. See United States v. Brand, 467 F.3d 179,

201-02 (2d Cir. 2006); United States v. Munro, 394 F.3d 865, 869

(10th Cir. 2005). The criminal offense requirement of element four

may be defined by the laws of the states, see United States v.

Dwinells, 508 F.3d 63, 72 (1st Cir. 2007), and here it is defined

by P.R. Laws Ann. tit. 33, § 4470.

          It is proof of this fourth element that Dávila claims was

lacking. In particular, Dávila contends that because the government

did not introduce the Puerto Rico statute into evidence, there was

no evidence from which a reasonable jury could find that the

behavior he attempted to engage in with "Vanessa" was criminal under

Puerto Rico law.6   Dávila then takes this argument one step further

and asserts that by taking judicial notice of the Puerto Rico

statute, the district court not only relieved the government of its

burden of proof but also improperly suggested that the government
     6
      To be clear, Dávila does not dispute that attempting to have
sex with a minor is illegal under Puerto Rico law. Rather, his
argument is that the government was required to introduce evidence
proving beyond a reasonable doubt every element of the crime with
which he was charged, and that because the government failed to
introduce into evidence the Puerto Rico statute criminalizing his
behavior, it failed to meet its burden of proof as a matter of law.

                                -11-
had proven the fourth element - that he engaged in criminal sexual

activity - in violation of Dávila's due process and Sixth Amendment

rights.

           We review de novo a district court's denial of a Rule 29

motion for judgment of acquittal.           United States v. Rodríguez-

Lozada, 558 F.3d 29, 39 (1st Cir. 2009).           In doing so, we do not

weigh   competing   evidence;   rather,     we   merely    verify    that    some

evidence adequately supports the jury's verdict.               Id.     We must

affirm Dávila's conviction if, drawing all reasonable inferences in

favor of the verdict, a jury could find that each element of the

charged offense was satisfied beyond a reasonable doubt.                United

States v. Rosado-Pérez, 605 F.3d 48, 52 (1st Cir. 2010).

           Here the evidence was sufficient.           It is well established

that district courts may take judicial notice of state law "'without

plea or proof.'"    Getty Petroleum Mktg., Inc. v. Capital Terminal

Co., 391 F.3d 312, 320 (1st Cir. 2004) (quoting Lamar v. Micou, 114

U.S. 218, 223 (1885)). Further, "where a federal prosecution hinges

on an interpretation or application of state law, it is the district

court's function to explain the relevant state law to the jury."

See United States v. Fazal-Ur-Raheman-Fazal, 355 F.3d 40, 49 (1st

Cir. 2004).

           Nonetheless,   as    is   true   in   all    criminal    cases,    the

government has the burden of proving all elements of the charged

crime beyond a reasonable doubt. Francis v. Franklin, 471 U.S. 307,

313 (1985).    Thus, the government had to introduce sufficient

                                     -12-
evidence of Dávila's conduct which, if the jury found it to be true,

constituted criminal behavior under Puerto Rico law.      That being

said, however, the government (contrary to Dávila's assertion) was

not required to introduce evidence as to the content of the Puerto

Rico staute.   See Getty Petroleum Mktg., Inc., 391 F.3d at 320.

Rather it was proper for the district court to take judicial notice

of the statute itself.   See Fazal-Ur-Raheman-Fazal, 355 F.3d at 49

(citing United States v. Clements, 588 F.2d 1030, 1037 (5th Cir.

1979) (where violation of a state law is an element of the charged

federal crime, a "court may properly take notice of a state law" and

then "instruct[] the jury on the applicable law")); see also Hanley

v. United States, 416 F.2d 1160, 1164 (5th Cir. 1969) (where

violation of state laws is an element of the charged federal crime,

it is appropriate for "government counsel to request the court to

take judicial notice of the [state] laws and to instruct the jury

regarding them").   Thus we conclude that the record (which included

the judicially noticed statute) contained sufficient evidence from

which a jury could reasonably conclude beyond a reasonable doubt

that Dávila violated § 2422.

          We turn to Dávila's constitutional arguments.   In support

of his claimed due process violation, Dávila points to the principle

that "the Due Process Clause protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary

to constitute the crime with which he is charged."   In re Winship,

397 U.S. 358, 364 (1970).      With respect to the claimed Sixth

                                -13-
Amendment violation, Dávila contends that by improperly suggesting

to the jury that the government had proven the fourth element of

§ 2422(b), the trial court deprived him of his right to have his

guilt or innocence determined by a jury.            See Duncan v. Louisiana,

391 U.S. 145, 149 (1968); United States v. Bello, 194 F.3d 18, 25

(1st Cir. 1999).

             We agree with Dávila that because the right to a jury

trial in a criminal case is so fundamental, "a court may not step

in   and    direct   a   finding   of   contested   fact   in   favor    of   the

prosecution 'regardless of how overwhelmingly the evidence may point

in that direction.'"       United States v. Argentine, 814 F.2d 783, 788

(1st Cir. 1987) (quoting United States v. Martin Linen Supply Co.,

430 U.S. 564, 573 (1977)).          However, this was not what occurred

here.      The trial judge did exactly what she was supposed to do –

taking judicial notice of the relevant state law, she read it to the

jury during her instruction and then left it to them to determine

whether the government's evidence proved that what Dávila attempted

to do with a fictional thirteen-year-old girl fit within the type

of conduct criminalized by the statute. See Fazal-Ur-Raheman-Fazal,

355 F.3d at 49 (district court should have permitted the jury to

apply the relevant facts to the state law to decide whether an

element of the crime had been proven).               There was no improper

lessening of the government's burden or burden shifting.                Dávila's

constitutional rights were not infringed.



                                        -14-
                               201(f) Instruction

           Federal Rule of Evidence 201 provides that when a court

takes judicial notice of an adjudicative fact in a criminal case,

it "must instruct the jury that it may or may not accept the noticed

fact as conclusive."          Fed. R. Evid. 201(f).7        Dávila faults the

district court for its failure to provide this instruction in

connection with its reading of the Puerto Rico statute.                 Although

Dávila made this same argument in his motion for a new trial, he

never requested such an instruction in advance of the jury charge.

This is so despite the fact that the court indicated it could take

judicial notice of the statute and explicitly stated that it would

include the statute in the charge.           We have considered the failure

to    request   a    jury    instruction     to   waive   the   right   to   that

instruction.        See United States v. Alberico, 559 F.3d 24, 27 (1st

Cir. 2009).     Even assuming we were to review the court's failure to

give the instruction for plain error, Dávila would not prevail. See

id.

           The short answer is that Rule 201 applies when a court

takes judicial notice of adjudicative facts, not when it takes

judicial notice of law, as it did here.            See Fed. R. Evid. 201(a).

Juries are required to follow the law as it is explained to them by

the trial court.            See Fazal-Ur-Raheman-Fazal, 355 F.3d at 49

      7
       At the time of trial, the rule was substantively the same;
however, it was contained in subsection (g) and read as follows:
"In a criminal case, the court shall instruct the jury that it may,
but is not required to, accept as conclusive any fact judicially
noticed." Fed. R. Evid. 201(g) (2009).

                                      -15-
(quoting United States v. Gaudin, 515 U.S. 506, 513 (1995)).        It

would be nonsensical for a trial court to take judicial notice of

a particular state law, read it to the jury, and then instruct the

jury that it may disregard that law.    There was no error, plain or

otherwise.

                       Entrapment Instruction

          Entrapment   is   a   judicially-created   doctrine,   which

recognizes that Congress did not intend for law enforcement to

implement statutes by tempting innocent people to commit crimes.

United States v. Teleguz, 492 F.3d 80, 84 (1st Cir. 2007).

"Entrapment occurs 'when the criminal design originates with the

officials of the government, and they implant in the mind of an

innocent person the disposition to commit the alleged offense and

induce its commission in order that they may prosecute.'"        United

States v. Gamache, 156 F.3d 1, 9 (1st Cir. 1998) (quoting Sorrells

v. United States, 287 U.S. 435, 442 (1932)).         Operations which

merely give a defendant an opportunity to commit a crime, including

sting operations, ordinarily do not constitute entrapment.         See

Teleguz, 492 F.3d at 84.

          According to Dávila, the court should have given an

entrapment instruction. Since Dávila preserved his objection below,

we review the district court's refusal to instruct the jury on

entrapment de novo .   United States v. Vasco, 564 F.3d 12, 18 (1st

Cir. 2009).   To be entitled to such an instruction, "a defendant

must adduce 'some hard evidence' that (i) government actors induced

                                 -16-
him to commit the charged crime and (ii) he was not predisposed to

commit that crime."       Id. (quoting United States v. Shinderman, 515

F.3d 5, 13 (1st Cir. 2008)).                A defendant has the burden of

producing some evidence of both prongs.               Gamache, 156 F.3d at 9.

"While this burden is 'modest', it 'requires more than self-serving

assertions.'"    Vasco, 564 F.3d at 18 (quoting Shinderman, 515 F.3d

at 14).    It requires that the hard evidence, "if believed, would

lead a reasonable person to the requisite conclusion; it is not

enough that there be doubt in the absence of evidence on a given

point."    United States v. Young, 78 F.3d 758, 760 (1st Cir. 1995).

            When considering whether an entrapment instruction is

appropriate,     the     district     court     may    not   make    credibility

determinations, weigh the evidence, or resolve conflicts in the

proof.     Gamache, 156 F.3d at 9.             "The question is whether a

reasonable    jury     could   view   the   evidence    as   establishing   that

defendant was entrapped."         Teleguz, 492 F.3d at 84.          In so doing,

the court must view the evidence in the light most favorable to the

defense.     Gamache, 156 F.3d at 9.          With these parameters in mind,

we first consider whether there was improper government inducement.

            "To demonstrate inducement, a defendant must show not only

that the government provided the defendant with the opportunity to

commit the crime, but also the existence of a 'plus' factor that

raises concerns of 'government overreaching.'"               Vasco, 564 F.3d at

18 (quoting United States v. Gendron, 18 F.3d 955, 961-62 (1st Cir.

1994)).     Typical plus factors are "'excessive pressure by the

                                      -17-
government upon the defendant or the government's taking advantage

of an alternative, non-criminal type of motive.'"              Young, 78 F.3d

at 761 (quoting Gendron, 18 F.3d at 961).           Courts have also found

improper inducement when the government used intimidation, threats,

or "dogged insistence."        Vasco, 564 F.3d at 18.

               Dávila's claim of improper inducement focuses on the fact

that it was law enforcement that reinitiated contact with him (and

not vice versa) after his first aborted meeting with Y.G. and again

in April 2008, after a seven-month break in communications with

"Vanessa."      This government conduct, he contends, rose to the level

of actually planting in his mind criminal designs that he had

previously abandoned.        Dávila further claims reluctance on his part

pointing to statements he made to "Vanessa" such as: "I'm not going

to call"; "I don't want to do you"; "you are a minor"; and "you want

me to hang up?".

               Not true, says the government, countering that it used no

intimidation, threats, excessive insistence, or pressure, and that

it merely presented Dávila with an opportunity to commit the

offense.       Once it did so, Dávila aggressively and persistently

pursued    a    sexual   relationship   first   with    Y.G.   and   then   with

"Vanessa."        The    government   further   avers   that   the   break   in

communications between September 2007 and               April 2008 happened

because Puerto Rico law enforcement officials believed Dávila was

outside of their jurisdiction.



                                      -18-
            With respect to this break in communication, we do not

place the same significance on it as Dávila does.              Following the

seven-month hiatus, Dávila was quick to get back to where he started

and steer his conversations with "Vanessa" toward sexual topics.

Further,   though   the    break   in    communication    resulted    in    the

government initiating contact with Dávila on more than one occasion,

multiple solicitations of a defendant do not necessarily equal

improper inducement. See United States v. Otero, 277 Fed. App'x 12,

15 (1st Cir. 2008); see also Teleguz, 492 F.3d at 84 (stating that

"merely giving a defendant an opportunity to commit a crime when the

government puts forth an enthusiastic and persistent buyer of

illicit goods cannot be improper inducement").            Additionally, the

lapses in communication were, at least in part, the result of either

agent González or Dávila's not having the means to communicate, or

of Dávila's being outside of law enforcement's jurisdiction.                 As

suggested by the government, the entrapment doctrine takes into

account practical problems faced by law enforcement officials.              See

Teleguz, 492 F.3d at 84; United States v. Luisi, 482 F.3d 43, 52

(1st Cir. 2007) (noting that significant government involvement in

illegal    activities     is   often    required   in   the   prosecution   of

"victimless" crimes); United States v. Bradley, 820 F.2d 3, 6 (1st

Cir. 1987) (same). Finally, it is important to note that "[n]either

mere solicitation nor the creation of opportunities to commit an

offense comprises inducement as that term is used in entrapment



                                       -19-
jurisprudence."   United States v. Gifford, 17 F.3d 462, 468 (1st

Cir. 1994).

          As for Dávila's claimed reluctance, his actions speak

louder than words.     The ample uncontested evidence of Dávila's

actions (including that he repeatedly engaged in sexually explicit

conversations with minors and made multiple attempts to meet minors

to engage in sexual relations with them) clearly demonstrates an

eagerness to commit the crime rather than reluctance that was

overcome only by inducement.    It is also important to distinguish

between initiating contact with someone versus suggesting that they

commit a crime.   Although Y.G. and "Vanessa" each initiated contact

with Dávila once by sending him a new mobile phone number, neither

broached the subject of engaging in a sexual relationship with him.

If Dávila had indeed abandoned his criminal intent, he could have

disregarded their messages, or contacted them and maintained an

appropriate relationship. He chose not to do that. Instead, he not

only broached the topic of engaging in sexual relations, but also

followed through by attempting to meet for that purpose.     Dávila

went so far as to bring with him a cooler full of beer and Smirnoff

drinks, consistent with his suggestion that "Vanessa" drink alcohol

to relax before having sex.

          Having considered the "broader record," we find that

Dávila "did not make the requisite entry-level showing for an

entrapment instruction."   Teleguz, 492 F.3d at 85.   Given that the

government's communications with Dávila merely provided him with a

                                -20-
means to communicate with Y.G. and "Vanessa" and were not of a

sexual nature, they fell short of overreaching and served merely to

offer Dávila an opportunity to commit a crime.       There is simply no

"plus factor" here to move this investigation beyond a sting

operation into the realm of improper government inducement.           Id.

(finding that "sting operations by their nature often involve

government manipulation, solicitation, and, at times, deceit"). As

no reasonable jury could conclude that there was improper government

inducement,    we   need   not     consider   the   second   factor   of

predisposition.8 See Vasco, 564 F.3d at 20.         The district court

properly refused to instruct the jury on entrapment.

                                 CONCLUSION

            For the foregoing reasons, we affirm the district court

judgment.




     8
       We do note that there is evidence (including Dávila's
admission to "Vanessa" that he previously had sex with a fourteen-
year-old), which contradicts Dávila's claim that he was not
predisposed to commit the crime. See United States v. Tom, 330
F.3d 83, 90 (1st Cir. 2003); United States v. LaFreniere, 236 F.3d
41, 46 (1st Cir. 2001).

                                    -21-